Citation Nr: 0809848	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-35 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the amount of the appellant's overpayment was 
validly created for the period from June 17, 2003 to 
September 20, 2004. 

2.  Whether the amount of the overpayment was validly created 
for the period from January 16, 2005 to May 1, 2006, based on 
incarceration beginning November [redacted], 2004, including the 
questions of whether there was administrative error of 
failure to pay full compensation benefits for February and 
March 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Committee on Waivers and 
Compromises (the Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2007, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge sitting at Muskogee, Oklahoma.  A transcript of that 
hearing has been made a part of the record.  

The Board notes that, although this claim was developed as 
four separate issues, some of the issues are in fact 
ancillary questions or aspects of the validity of creation of 
debt issues indicated above based on two different time 
periods.  For this reason, and without prejudice to the 
veteran, the Board has consolidated the ancillary questions 
regarding administrative error and payments, and has restyled 
the issues as listed above. 

The issues of whether the amount of the overpayment was 
validly created for the period from January 16, 2005 to May 
1, 2006, based on incarceration beginning November [redacted], 2004, 
including the questions of whether there was administrative 
error of failure to pay full compensation benefits for 
February and March 2006, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran did not flee to avoid prosecution, custody, 
or confinement after conviction for an offense that is a 
felony under the laws of Missouri, for the period from June 
17, 2003 to September 20, 2004.

2.  The veteran was not incarcerated for a felony for the 
period from June 17, 2003 to September 20, 2004; 
incarceration for a felony conviction began on November [redacted], 
2004.


CONCLUSION OF LAW

The overpayment of disability compensation benefits for the 
period from June 17, 2003 to September 20, 2004, based on a 
finding that the veteran was a fugitive felon, was not 
properly created, and the overpayment is not a valid 
indebtedness.  38 U.S.C.A. §§ 5302, 5313B (West 2002 & Supp. 
2007); 38 C.F.R. §§ 1.962, 1.963, 1.967, 1.981, 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
Veterans Claims Assistance Act of 2000 notice is not required 
because the issue presented involves the creation of an 
overpayment of VA benefits.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (The notice and duty to assist 
provisions of the VCAA do not apply to chapter 53 waiver of 
recovery matters, as chapter 53 already contains its own 
notice provisions.  The VCAA provisions are relevant to a 
different chapter of title 38, i.e., Chapter 51, and do not 
apply to waiver matters.).

Validity of Creation of Overpayment Debt (June 17, 2003 to 
September 20, 2004) 

The veteran has been charged with indebtedness to the 
government for the period from June 17, 2003 to September 20, 
2004 based on a report from law enforcement that the veteran 
was a fugitive felon during this time.  

Under applicable statutory criteria, a veteran eligible for 
compensation benefits may not be paid such benefit for any 
period during which he is a fugitive felon.  The term 
"fugitive felon" means a person who is a fugitive by reason 
of (A) fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees, or (B) violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law.  38 U.S.C.A. § 5313B (West 
2002 & Supp. 2007); 38 C.F.R. § 3.665(n)(2) (2007).  

The regulation implementing this statutory provision provides 
that compensation is not payable on behalf of a veteran for 
any period during which he or she is a fugitive felon.  
"Fugitive felon" is defined as a person who is a fugitive 
by reason of: (i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees; or (ii) Violating a 
condition of probation or parole imposed for commission of a 
felony under the Federal or State law.  Felony includes a 
high misdemeanor under the laws of a State which 
characterizes as high misdemeanors offenses that would be 
felony offenses under Federal law.  38 C.F.R. § 3.665(n) 
(2007).

In addressing how fugitive felon status affects payment of VA 
benefits to dependents, VA's Office of General Counsel has 
noted that VA's fugitive felon provision was modeled after 
Public Law No. 104-193, which barred fugitive felons from 
receiving Supplemental Security Insurance from the U.S. 
Social Security Administration and food stamps from the 
Department of Agriculture. VAOPGCPREC 7-2002.  VA General 
Counsel has also noted that Public Law No. 104-193 was 
designed to cut off the support that allows fugitive felons 
to continue to flee.  See 42 U.S.C.A. § 1382(e)(4)(A) (West 
2002).

In order for a person to be fleeing prosecution, there must 
be some evidence that the person knows his apprehension is 
sought.  The statute's use of the words "to avoid 
prosecution" confirms that for 'flight' to result in a 
suspension of benefits, it must be undertaken with a specific 
intent, i.e. to avoid prosecution.  Oteze Fowlkes v. Adamec, 
432 F.3d 90, 96-97 (2nd Cir. 2005).  

In this case, the veteran and his wife have credibly 
testified that in June 2003 he lived in Brooklyn, Iowa; he 
committed a traffic violation in the nature of operating 
while impaired in June 2003 while in Butler County, Missouri; 
he had posted bond and retained an attorney to resolve the 
initial traffic offense, had paid the attorney money, and 
thought that the attorney had taken care of the ticket; he 
was unaware of the issuance of a warrant for his arrest; and 
that, after he found out about the outstanding warrant for 
the June 2003 traffic offense, he had another attorney who 
was representing him in 2004 to take care of the June 2003 
traffic ticket, for which the veteran served 10 days in jail 
as part of punishment; he maintained a band account in 
Brooklyn, Iowa; and he received direct deposits into that 
account from VA for disability compensation payments.  

The veteran's assertions that he was not a fugitive felon 
during the period from June 17, 2003 to September 20, 2004 is 
further supported by the fact that there is no evidence that 
the underlying traffic offense (indicated to be operating 
while impaired) was a felony under Missouri law or a high 
misdemeanor under Missouri law that would be a felony under 
Federal law.  The veteran also performed other acts such as 
banking using his home address in Brooklyn, Iowa, and 
returned on occasion to Butler County, Missouri, that 
indicate that he was not fleeing to avoid prosecution, 
custody, or confinement. 

In addition, the evidence does not show that there was an 
underlying conviction from which the alleged fleeing 
subsequently occurred.  It appears from the report of law 
enforcement that the "fugitive felon" warrant was issued 
based on failure to appear in court on the relatively minor 
"traffic offense" rather than on the basis either that the 
underlying offense was a felony or that the veteran had been 
convicted of a felony offense.  

For these reasons, the Board finds that the veteran did not 
flee to avoid prosecution, custody, or confinement after 
conviction for an offense that is a felony under the laws of 
Missouri, for the period from June 17, 2003 to September 20, 
2004.  
38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665.  The evidence also 
shows that the veteran was not incarcerated for a felony 
conviction until November [redacted], 2004.  Consequently, the 
overpayment of disability compensation benefits for the 
period from June 17, 2003 to September 20, 2004, based on a 
finding that the veteran was a fugitive felon, was not 
properly created, and the overpayment is not a valid 
indebtedness.  

 
ORDER

The overpayment was not validly created for the period from 
June 17, 2003 to September 20, 2004, and waiver of 
overpayment based on this period is granted.


REMAND

In light of the Board's decision finding that the amount of 
the appellant's overpayment was not validly created for the 
period from June 17, 2003 to September 20, 2004, the amount 
of remaining overpayment based on the period of reduced 
compensation benefits from January 16, 2005 (based on 
incarceration beginning November [redacted], 2004) needs to be 
recalculated.  A modified audit should be undertaken that 
reflects no overpayment creation for the period from June 17, 
2003 to September 20, 2004. 

The veteran's representative has requested an audit that 
includes a chronological listing of payments actually made to 
the veteran.  Because the issues include whether the amount 
of overpayment of compensation benefits was properly created, 
and whether the overpayment debt was properly reduced by 
withholding of compensation benefits to repay the 
overpayment, it is important that the monetary calculations 
that support the overpayment amount are evident in a format 
that can be understood by a VA adjudicator, and can be 
explained to the veteran.  

Accordingly, the case is REMANDED for the following action:

1. The RO should set forth in the record 
a written audit of the appellant's 
compensation benefits account for the 
relevant period from June 17, 2003 to the 
present.  Such audit should include the 
period from January 16, 2005 to May 1, 
2006, based on incarceration beginning 
November [redacted], 2004; should reflect whether 
compensation benefits for February and 
March 2006 were in fact paid to the 
veteran; and should reflect how 
subsequent compensation benefits that 
were withheld were applied toward the 
reduction of overpayment debt.  A copy of 
the written audit should be inserted into 
the claims file and another provided to 
the appellant.

2.  After completion of the above, the 
case should be referred to the Committee 
to review the record, including any 
additional evidence obtained on remand.  
The Committee should readjudicate the 
remaining issue of whether the amount of 
the overpayment was validly created for 
the period from January 16, 2005 to May 
1, 2006, based on incarceration beginning 
November [redacted], 2004, including ancillary 
questions of whether there was 
administrative error of failure to pay 
full compensation benefits for February 
and March 2006, and whether the correct 
amount of the subsequent withholding of 
compensation was applied toward reduction 
of the appellant's overpayment debt.  If 
the Committee's determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
sets forth and considers all of the 
applicable legal criteria pertinent to 
this appeal.  When the above development 
has been completed, the veteran and his 
representative should be afforded the 
opportunity to respond.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


